J-A01040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 RAYMOND R. ROBB AND HARRIET              :   IN THE SUPERIOR COURT OF
 ROBB                                     :        PENNSYLVANIA
                                          :
                    Appellants            :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 467 MDA 2021
 ROBERT F. WEIDA AND TERI L.              :
 WEIDA; WEIDA FAMILY                      :
 IRREVOCABLE TRUST                        :

             Appeal from the Judgment Entered April 14, 2021
   In the Court of Common Pleas of Susquehanna County Civil Division at
                           No(s): 2018-233 CP


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY LAZARUS, J.:               FILED: MARCH 28, 2022

      Raymond R. Robb and Harriett Robb, husband and wife, (collectively,

the Robbs) appeal from the order, entered in the Court of Common Pleas of

Susquehanna County, entering judgment in favor of the Appellees, Robert F.

Weida, Teri L. Weida, and the Weida Family Irrevocable Trust (collectively, the

Weidas), in this ejectment action. Upon review, we affirm.

      On March 25, 1997, the Robbs purchased a purported 40-acre parcel of

land in Oakland Township, Susquehanna County, from the Susquehanna

County Tax Claim Bureau. The deed described the property as “40 acres,

maps number 0.53.00-2,033.00,000” (the Robbs’ deed) and was recorded in

Deed Book 532, Page 1006. The Robbs’ deed did not contain a metes and
J-A01040-22



bounds description of the land, but was described by adjoining parcels and

depicted on the Susquehanna County Tax Assessment Map.

       After unsuccessful attempts to locate the real property described in the

Robbs’ deed, the Robbs retained Scott Williams, a licensed land surveyor, to

determine where the real property was located.            Ultimately, Williams

determined that the property conveyed to the Robbs was actually 48.23 acres,

a portion of which was in the possession of the Weidas. Additionally, Williams

concluded that the property depicted on the county assessment map was

inaccurate and depicted not the Robbs’ deed, but rather land owned by Mark

and Denise Lyons (collectively, the Lyonses).

       Based upon the Williams survey, on February 1, 2018, the Robbs filed a

civil complaint against the Weidas seeking (1) ejectment of the Weidas, and

(2) a declaratory judgment that the Robbs are the owners of the real property

described in the Williams survey.

       The Weidas own a 150-acre parcel of land on the north side of State

Route 171 in Oakland Township, Susquehanna County, Pennsylvania, (the

Weidas’ parcel) and acquired said real property by a deed from the Estate of

LeGrande C. Beavan. Both the Robbs’ deed and the Weidas’ parcel can be

traced back to the John Lubinski deed (the Lubinski deed). 1 See Trial Court




____________________________________________


1The Weidas’ chain of title begins from the Lubinski deed in 1950. Trial Court
Opinion, 11/18/20, at 6. The Robbs’ chain of title begins from the Lubinski
deed in 1968. Id.

                                           -2-
J-A01040-22



Opinion, 11/18/20, at 2-10 (listing findings of fact and detailed history of land

transfers).

      In response to the Robbs’ ejectment action, the Weidas hired Joseph

Barrett, a licensed land surveyor, to rebut and/or verify the Williams survey.

Barrett ultimately concluded that the real property described in the Robbs’

deed was always located on the westerly side of the Weidas’ parcel. Further,

Barrett concluded that the Weidas were not currently in possession of any of

the land described in the Robbs’ deed, because the Robbs’ deed was based on

an incorrect county assessment map. Barrett, similar to Williams, concluded

that the land depicted on the county assessment map belonged to the

Lyonses, and was not the real property described in the Robbs’ deed.

      On June 4, 2018, the Weidas filed an answer, as well as new matter and

counterclaims against the Robbs. In the counterclaim, the Weidas asserted

claims of (1) quiet title (adverse possession), and (2) ejectment of the Robbs.

Subsequently, the Weidas filed a motion for summary judgment, in which they

alleged that the Robbs had failed to provide sufficient evidence to demonstrate

ownership of the real property in question, because the Robbs had relied upon

a defective property description in the deed the Robbs had received from the

Susquehanna County Tax Claim Bureau.

      On July 12, 2018, the Robbs filed an answer to new matter and

counterclaim, in which they denied all of the Weidas’ claims, but acknowledged

that the Weidas acquired their property prior to the Robbs.




                                      -3-
J-A01040-22



       After a trial, conducted on October 26, 2020, the trial court denied the

Robbs’ claims for ejectment and declaratory judgment, finding that the Robbs

had not proven that they owned any of the land in the Weidas’ parcel. In

particular, the trial court concluded that the Robbs’ argument relied not on

the strength of their deed, but rather, on the perceived weaknesses in the

Weidas’ parcel descriptions.        Therefore, the trial court concluded that the

Robbs had failed to satisfy their evidentiary burden and denied the Robbs’

claims.

       With regard to the Weidas’ counterclaims for quiet title and ejectment,

the trial court determined that it lacked subject matter jurisdiction, because

indispensable parties had not been joined to the action. In particular, the trial

court concluded that the Robbs were not an indispensable party to the Weidas’

claims. Rather, the trial court concluded that whoever properly owned the

40-acre parcel the Weidas sought to quiet title for, was an indispensable party

that was not joined to the action.2

       The Robbs filed a timely notice of appeal and both the Robbs and the

trial court have complied with Pa.R.A.P. 1925. The Robbs raise the following

claim for our review:

       Did the [t]rial [c]ourt commit reversible errors by failing to dismiss
       the [Robbs’ c]laims seeking [e]jectment and [d]eclaratory [r]elief
       when there were not indispensable parties joined in this action

____________________________________________


2 The trial court added that the “heirs of Lubinski” were the indispensable party
in question, because “any final order quieting title would impact upon their
interest in the disputed real property.” Trial Court Opinion, 11/18/20, at 14.

                                           -4-
J-A01040-22


      and the trial court therefore lacked subject matter jurisdiction to
      reach a decision on the merits as to the [Robbs’] claim?

Brief for Appellant, at 4.

      The Robbs claim that the trial court erred in addressing the merits of

their claims, while simultaneously concluding that it lacked subject matter

jurisdiction over the Weidas’ claims of quiet title and ejectment. Id. at 9. In

particular, the Robbs contend that the trial court determined the “heirs of

Lubinski” and the Lyonses were indispensable parties to the action and,

therefore, the trial court should have determined that it similarly lacked

subject matter jurisdiction over the Robbs’ claims. Id. at 9-11. The Robbs

acknowledge that they did not possess the real property in question at the

initiation of proceedings, nor at any time during the proceedings. Id. at 11.

Nevertheless, the Robbs argue that the trial court should have ordered either

that the alleged indispensable parties be joined to the action, or dismissed the

Robbs’ action as lacking subject matter jurisdiction for failure to join the

indispensable parties who did own the land because any decision “would have

[affected] their property rights.” Id.

      “Subject matter jurisdiction relates to the competency of a court to hear

and decide the type of controversy presented.” Schultz v. MMI Prod., Inc.,

30 A.3d 1224, 1226 (Pa. Super. 2011). Issues of subject matter jurisdiction

cannot be waived.     In re Melograne, 812 A.2d 1164, 1166 (Pa. 2002).

Subject matter jurisdiction may be challenged at any time, including for the

first time on appeal. Strasburg Scooters, LLC v. Strasburg Rail Rd., Inc.,

210 A.3d 1064, 1067 (Pa. Super. 2019). Moreover, it is “well settled that a

                                     -5-
J-A01040-22



judgment or decree rendered by a court which lacks jurisdiction of the subject

matter or of the person is null and void.” Id. (quotation omitted). Subject

matter jurisdiction raises a question of law for which our standard of review is

de novo and scope of review is plenary.          Id.    “The failure to join an

indispensable party is a non-waivable defect that implicates the trial court’s

subject matter jurisdiction.” Id. at 1069.

      Preliminarily, there is a distinction between an ejectment action and an

action for quiet title. An ejectment action has only one indispensable party,

the party who is in actual possession of the land. Bannard v. N.Y. State

Natural Gas Co., 172 A.2d 306, 310 (Pa. 1961). By contrast, an action for

quiet title generally adjudicates title among competing claims of ownership,

regardless of actual possession. See Orman v. Mortgage I.T., 118 A.3d

403, 406-07 (Pa. Super. 2015) (detailing subject matter jurisdiction analysis

for quiet title actions and stating “all parties who claimed title to the property

at issue must be joined as indispensable parties”) (emphasis added).

      Instantly, the trial court’s order reads as follows:

      1. As to [the Robbs’] ejectment count against [the Weidas], the
      court finds in favor of [the Weidas] and against [the Robbs] as a
      result of [the Robbs’] failure to meet the necessary evidentiary
      burden.

      2. As to [the Robbs’] declaratory judgment count, the court finds
      in favor of [the Weidas] and against [the Robbs] as a result of [the
      Robbs’] failure to meet the necessary evidentiary burden.

      3. [The Weidas’] counterclaims for quiet title and ejectment
      (adverse possession) are DISMISSED for lack of subject matter
      jurisdiction based upon the failure to join indispensable parties.


                                      -6-
J-A01040-22



Trial Court Order, 11/18/20, at 1 (emphasis in original).

      It is clear from the trial court’s order that the only indispensable party

to the Robbs’ ejectment action were the Weidas, as the Weidas were in actual

possession of the real property sought by the Robbs. See id.; Trial Court

Opinion, 11/18/20, at 10-12 (discussing Robbs’ claims and assertions that

alleged 40-acre parcel was in possession of Weidas). Likewise, it is similarly

clear that the trial court dismissed the Weidas’ counterclaims for quiet title

because indispensable parties were not joined and the Robbs were not an

indispensable party. Trial Court Order, 11/18/20, at 1; Trial Court Opinion,

11/18/20, at 12-16.

      Importantly, the Robbs have appealed the denial of their ejectment

action. Having set forth the distinction between the two claims above, we

conclude that the trial court had subject matter jurisdiction over the Robbs’

ejectment action. See Sabella v. Appalachian Development Corp., 103

A.3d 83, 91-92 (Pa Super. 2014) (citing Bannard, 172 A.2d at 310) (parties

with mere potential claim to underlying title are not indispensable parties to

ejectment action). Thus, the trial court did not err or abuse its discretion by

addressing the merits of the Robbs’ claims.    Accordingly, we affirm.




                                     -7-
J-A01040-22



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2022




                          -8-